PER CURIAM.
Based upon appellees’ failure to name and serve the titleholder of the subject property in their mortgage foreclosure action, we reverse. Hubbard v. Highland Realty & Investment Co., 115 Fla. 834, 156 So. 322 (1934); Community Federal Savings & Loan Association v. Wright, 452 So.2d 638 (Fla. 4th DCA 1984); Davanzo v. Resolute Insurance Co., 346 So.2d 1227 (Fla. 3d DCA 1977); Chapman v. L & N Grove, Inc., 265 So.2d 725 (Fla. 2d DCA 1972).
Reversed and remanded for further proceedings consistent with this opinion.